Exhibit 10.1

GRAY TELEVISION, INC.

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

PURSUANT TO

2007 LONG TERM INCENTIVE PLAN

THIS AGREEMENT, made as of the           of                              , by
and between GRAY TELEVISION, INC. (hereinafter referred to as the “Company”) and
[            ] (hereinafter referred to as “Optionee”).

WHEREAS, the Company has adopted an equity plan known as the 2007 Long Term
Incentive Plan (hereinafter referred to as the “Plan”) for the purpose of
advancing the interests of the Company and its shareholders by strengthening the
ability of the Company to attract and retain officers and key employees of
training, experience, and ability and to furnish an additional incentive to
those officers and key employees of the Company upon whose judgment, initiative
and efforts the successful conduct and growth of its and their business largely
depend, by encouraging officers and key employees to have a material interest in
the increase in value of, and to become owners or increase their ownership of,
the common stock, no par value, of the Company (“Common Stock”); and

WHEREAS, Optionee is now an officer or key employee of the Company or one of its
subsidiaries and the Company desires to have Optionee remain as an officer or
key employee and to afford Optionee the opportunity to acquire or enlarge
Optionee’s stock ownership in the Company, so that Optionee may have a direct
proprietary interest in the Company’s success;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto mutually covenant and agree
as follows:

1. Grant of Option. Subject to the terms and conditions set forth herein, the
Company grants to Optionee a nonqualified stock option (the “Option”) to
purchase from the Company all or any part of [            ] ([            ])
shares of Common Stock (“Shares”). The Option is intended to be a nonqualified
stock option and shall not be treated as an “incentive stock option” within the
meaning of that term under Section 422 of the Code (as defined in the Plan).

2. Term and Exercise of Option.

(a) The term of the Option granted herein shall commence as of [            ]
(the “Date of Grant”) and end on [            ] (the “Option Period”).

(b) The Option shall become exercisable over a [            ] year period
beginning [            ] as follows:

[            ]

if on each respective date Optionee has not terminated his or her employment
with the Company or any Subsidiary (as defined in the Plan) of the Company. For
purposes of this Agreement, leaves of absence granted to Optionee by the Company
for military service, illness, and transfers of employment between the Company
and any Subsidiary thereof shall not constitute a termination of employment.

 

1



--------------------------------------------------------------------------------

(c) The Option hereby granted may be exercised by contacting the administrative
agent for the Plan.

3. Exercise Price.

(a) Optionee must pay $[            ] per share (subject to adjustment pursuant
to section 6 hereof) for the Shares acquired pursuant to this Agreement.

(b) Payment of the option price of the Shares shall be made in cash or in
equivalent value of Company stock held by Optionee for at least six months at
the time an Option is exercised.

4. Termination of Option.

(a) Except as otherwise provided below and subject to the provisions of
Section 2 hereof, the Option hereby granted shall terminate and be of no force
or effect upon the happening of the first of the following events:

 

  (i) The expiration of the Option Period;

 

  (ii) Thirty (30) days after the first day of termination of Optionee’s
employment or position as an officer or key employee of the Company, except in
the case of Optionee’s death, disability or retirement with the consent of the
Company, unless for Cause, in which event termination of the Option shall occur
immediately upon termination of employment. For the purposes of this Agreement,
the term “Cause” shall mean: (i) conduct by Optionee that amounts to fraud,
dishonesty, gross negligence or willful misconduct in the performance of his or
her duties hereunder, or conduct that has materially and adversely affected the
business, reputation or interest of the Company or any of its affiliates;
(ii) the breach by Optionee of any covenant, promise or agreement, or the
failure by Optionee to otherwise perform his or her duties in the manner and to
the extent required, or the breach by Optionee of any other obligation owed by
Optionee to the Company or the failure by Optionee to comply with policies,
procedures and directions adopted or established by the Company; (iii) the
indictment or conviction of Optionee of a felony; and (iv) misappropriation of
or intentional material damage to the property or business of the Company;

 

  (iii) Twelve months after the first day of termination by reason of retirement
with the consent of the Company or disability, unless Optionee dies during the
twelve month period.

(b) The Option evidenced hereby is nontransferable except as provided in
subsection (c) below with respect to the death of an Optionee, and shall be
exercisable during the lifetime of Optionee only by Optionee.

(c) If Optionee ceases to be an employee or officer of the Company by reason of
death, any unexpired portion of the Option held by Optionee and not exercised
may be exercised by a legatee or legatees under Optionee’s Last Will and
Testament or by his/her personal

 

2



--------------------------------------------------------------------------------

representative or representatives (to the extent the Option would have been
exercisable by Optionee) at any time within twelve months after the date of
Optionee’s death. If Optionee ceases to be an employee or officer of the Company
by retirement with consent of the Company or disability and then dies within
twelve months of such termination, any unexpired portion of the Option held by
Optionee and not exercised may be exercised by a legatee or legatees under
Optionee’s Last Will and Testament or by his/her personal representative or
representatives (to the extent the Option would have been exercisable by
Optionee) at any time within three months after the date of Optionee’s death.

5. Rights as a Shareholder. Optionee shall have no rights as a shareholder of
the Company with respect to any Shares covered by this Option until the issuance
of a stock certificate to him/her for such Shares.

6. Changes in Capitalization.

(a) As provided in Section 13 of the Plan, and upon the occurrence of any of the
conditions listed therein, the Committee (as defined in the Plan) in its sole
discretion shall make any adjustments as may be appropriate in the number of
Shares as to which this Option shall be exercisable and in the option rights
granted.

(b) As provided in Section 14 of the Plan, upon the occurrence of any of the
conditions listed therein, this Option shall be immediately exercisable in
accordance with that paragraph, subject to the limitations imposed under this
Section.

7. Covenants and Representations of Optionee. Optionee represents, warrants,
covenants and agrees with the Company as follows:

(a) The Option is being received for Optionee’s own account without the
participation of any other person;

(b) Optionee is not acquiring the Option based upon any representation, oral or
written, by any person with respect to the future value of, or income from, the
Shares subject to this Option, but rather upon an independent examination and
judgment as to the prospects of the Company;

(c) Optionee has received a copy of the Plan and has had complete access to and
the opportunity to review and make copies of all material documents related to
the business of the Company; Optionee has examined all of these documents as
he/she wished, is familiar with the business and affairs of the Company, and
realizes that the receipt of the Shares is a speculative investment and that any
possible profit therefrom is uncertain;

(d) Optionee has had the opportunity to ask questions of and receive answers
from the Company and any person acting on its behalf and to obtain all
information available with respect to the Plan, the Company and its affairs, and
has received all information and data with respect to the Plan and the Company
that he/she has requested and which he/she has deemed relevant in connection
with his/her receipt of the Option and the Shares subject thereto;

 

3



--------------------------------------------------------------------------------

(e) Optionee is able to bear the economic risk of the investment, including the
risk of a complete loss of his/her investment;

(f) The agreements, representations, warranties, and covenants made by Optionee
herein with respect to the Option shall also extend to and apply to all of the
Shares of the Company issued to Optionee from time to time pursuant to this
Option. Acceptance by Optionee of the certificate(s) representing Shares shall
constitute a confirmation by Optionee that all such agreements, representations,
warranties and covenants made herein shall be true and correct at that time.

8. Compliance with Securities Laws. Anything in this Agreement to the contrary
notwithstanding, if, at any time specified herein for the issuance of Shares to
Optionee, any federal or state securities law, any regulation or requirement of
the Securities and Exchange Commission or any other governmental authority
having jurisdiction shall require either the Company or Optionee to take any
action in connection with the Shares then to be issued, the issuance of the
Shares shall be deferred until that action shall have been taken; however, the
Company shall be under no obligation to take action, and the Company shall have
no liability whatsoever as a result of the nonissuance of the Shares, except to
refund to Optionee any consideration tendered in respect of the exercise price.

9. Resolution of Disputes. Any dispute or disagreement which shall arise under,
as a result of, or pursuant to, this agreement shall be determined by the
President of the Company, in his absolute and sole discretion, and any such
determination or any other determination by the President under or pursuant to
this Agreement and any interpretation by the President of the terms of this
Agreement shall be final, binding and conclusive on all persons affected
thereby; provided, however, the Committee shall have the right, in its absolute
and sole discretion, to overrule or modify any determination or interpretation
made by the President, in which event any determination or interpretation by the
Committee shall be final, binding and conclusive on all persons affected
thereby.

10. Notice. Any notice which either party hereto may be required or permitted to
give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, addressed as follows: to the President of the Company, or
the Company (attention of the President), at 4370 Peachtree Road, NE, Atlanta,
Georgia 30319, or at any other address as the Company, by notice to Optionee,
may designate in writing from time to time; to Optionee, at Optionee’s address
as shown on the records of the Company, or at any other address as Optionee, by
notice to the Company, may designate in writing from time to time.

11. Successors. This Agreement shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors and permitted assigns of the
parties.

12. Severability. In the event that any one or more of the provisions or portion
thereof contained in the Agreement shall for any reason be held to be invalid,
illegal or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement and this Agreement shall
be construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.

 

4



--------------------------------------------------------------------------------

13. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto.

14. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern.

15. Entire Agreement. Subject to the terms and conditions of the Plan, which is
incorporated herein by reference, this Agreement expresses the entire
understanding and agreement of the parties hereto. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which shall constitute one and the same instrument.

This Agreement shall be governed, construed and enforced in all respects in
accordance with the laws of the State of Georgia.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and sealed this Nonqualified Stock
Option Agreement on the date and year set forth above.

 

[CORPORATE SEAL]    

Gray Television, Inc.

ATTEST:     By:           Name:   [            ]     Title:   [            ]

  Accepted this          day of                     , 20    .     OPTIONEE:    
      [            ]           Social Security Number  

 

6